Citation Nr: 0208934	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
residuals of a hairline fracture of the third metatarsal of 
the left foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection for residuals of a hairline fracture of 
the third metatarsal of the left foot and assigned a 
noncompensable rating, effective from September 25, 1997.

In a VA Form 9, dated December 16, 1999, the veteran 
requested a Travel Board hearing.  In a statement dated April 
1, 2002, he withdrew his request for a personal hearing 
before a member of the Board and asked that his appeal be 
considered on the record.  38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's residuals of a hairline fracture of the 
third metatarsal of the left foot are manifested by 
tenderness on palpation of the mid- and forefoot and 
subjective complaints of pain approaching objective evidence 
of a moderate disability.


CONCLUSION OF LAW

The schedular criteria for an initial 10 percent rating for 
residuals of a hairline fracture of the third metatarsal of 
the left foot fracture have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service, non-VA and VA 
medical records, and VA examination reports dated in March 
1998 and January 2001 have been associated with the claims 
file.  Thus, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
examination reports and recent non-VA and VA treatment 
reports, which evaluate the status of the veteran's 
disability, are adequate for determining whether a higher 
disability rating is warranted, particularly in light of the 
veteran's failure to respond to the RO's April 2001 letter 
notifying him of the provisions of the VCAA and indicating 
that the veteran should provide authorizations for medical 
providers, who had treated him for his foot fracture, and any 
additional information that he wanted to present.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a November 1999 statement of the case, 
rating decisions dated in September and November 1998, May 
1999 and August 2001, an April 2001 VCAA letter, and an 
August 2001 supplemental statement of the case, as the RO 
advised the veteran of the provisions of the VCAA and the 
criteria for a higher disability rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Factual Background

Service medical records show that, in December 1969, the 
veteran complained of sore feet and later was diagnosed with 
a fracture of the left third metatarsal and given a waiver of 
mile run and marching.  Subsequent annual air traffic 
controller physical examination reports, including one in 
July 1977, reveal normal clinical findings for the veteran's 
feet. 

Private records from L. L. H., M.D., dated from January to 
July 1997, show treatment for foot pain and diagnoses of 
bursitis of the metacarpophalangeal joint (MPJ), 
musculotendinitis, bilateral hallux abducto valgus (HAV), and 
bilateral HTD.

At a March 1998 VA examination, the veteran reported a 
history of hairline fractures to both feet while in service.  
He indicated that his foot pain worsened with weight bearing 
and that he wore molded inserts.  An examination of his feet 
revealed no redness, heat, swelling, or deformity.  There was 
some tenderness noted on palpation of the dorsum of the feet.  
The veteran had full range of motion of the toes of his feet.  
Sitting straight-leg raising was negative.  The veteran was 
able to heel and toe walk but complained of pain on heel 
walking.  Reflexes and sensation were intact in the lower 
extremities.  X-rays of the feet were normal.  The impression 
was history of hairline fractures of feet -- probably early 
degenerative changes.  The examiner added that there was 
increased pain with use of the feet such as heel walking.  
The examiner stated that pain could further limit functional 
ability during flare-ups or with increased use; however, it 
was not feasible to attempt to express this in terms of 
additional limitation of motion as it could not be determined 
with any degree of medical certainty.  

In a July 1998 rating decision, the RO granted service 
connection for history of hairline fracture of the left foot, 
third metatarsal, and assigned a noncompensable (zero 
percent) rating, effective September 25, 1997.  This rating 
has remained unchanged.

In a February 1999 statement, K. W. H., D.P.M., indicated 
that he had examined the veteran on several occasions, 
beginning in 1998.   Radiographic and clinical examinations 
revealed peripheral neuropathy, probably secondary to small 
vessel peripheral vascular disease with perhaps some 
overlying Reynaud's disorder.  The veteran also had large 
infracalcaneal spurs with additional infracalcaneal exostosis 
along with plantar fasciitis; bilateral neuromas of the 
second and third interspaces, which were somewhat 
symptomatic; bilateral metatarsus primus elevatus, which was 
symptomatic; mild hallux valgus with mild hallus limitus; and 
asymptomatic retrocalcaneal spurs with Haglund's deformities.  
X-rays revealed significant osteoarthritis and degenerative 
arthritis and well-healed fractures at the base of the left 
second, third and fourth metatarsals, as well as mid-shaft of 
the left first metatarsal and questionably right second and 
third metatarsal bases.  The veteran had been treated 
conservatively with sorbothane insoles, Trental, Pyroxidine, 
and Osteobioflex (glucosamine and chondroitin).  Dr. K. W. H. 
stated that the veteran had gotten some relief from the small 
vessel disease but continued to have a significant amount of 
pain, especially in the heels, and to a lesser extent in the 
forefeet around the neuroma sites. He recommended continued 
medication and surgery for removal of heel spurs and 
neuromas, one foot at a time. 
VA outpatient treatment records from April 1998 to March 1999 
reveal complaints of, and treatment for, degenerative joint 
disease of the knee and bone spurs of the feet.

At a January 2001 VA examination, the veteran complained of 
bilateral foot pain, which had developed progressively over 
the last several years to the point where he could not stand 
for more than five minutes or walk more than a quarter mile.  
He indicated that he had severe pain if he tried to do more.  
The veteran denied discoloration and stiffness.  He stated 
that he occasionally got some mild swelling.  The veteran 
reported that he took no medication for his foot condition 
and that he had worn orthotics previously but did not wear 
them any more.  He related that his pain was every day and 
dramatically increased with weight bearing for more than five 
minutes.  The pain was better with rest.  The veteran 
admitted that he did not use crutches, braces, a cane or 
corrective shoes and was not currently using any orthotics.  
He stated that he had never had surgery on either foot.  The 
veteran indicated that he had problems with his supervisory 
duties in his company getting around to manage the different 
businesses because of his limited walking and standing 
ability.  After reviewing the claims file, the examiner noted 
that, in December 1969, a probable fracture of the third 
metatarsal of the left foot was confirmed by orthopedics and 
the veteran was put in a short-leg walking cast.  The 
radiologist who read the original X-rays stated that there 
was no significant abnormality noted, but apparently the 
orthopedic surgeon, who treated the veteran, felt that there 
was a fracture.  There was no follow-up documentation or 
mention at all of any right foot injury.  The veteran 
completed basic training and the condition resolved.  An 
examination of both feet showed no obvious deformity, 
swelling, discoloration or increased warmth of either foot.  
The veteran had mild diffused tenderness of the mid- and 
forefoot.  He had full unrestricted painless range of motion 
of both ankles with dorsiflexion to 10 degrees, plantar 
flexion to 40 degrees; inversion to 30 degrees, and eversion 
to 10 degrees.  The veteran had unrestricted painless full 
range of motion of all the digits of both feet.  The 
neurovascular status of both feet was intact.  The diagnosis 
was chronic foot pain, probable chronic tendinitis of both 
feet.  Prior to receipt of the X-rays, the examiner indicated 
that the veteran had had a stress fracture of the left foot 
in 1969, which had resolved.  But the examiner added that 
trauma can be a precipitator for osteoarthritis but it is 
impossible to state to the degree that it is a causative 
factor if the veteran did have osteoarthritis and chronic 
foot problems.  The examiner also stated that trauma could 
have contributed and participated in the development of 
osteoarthritis, if indeed the veteran had increased pain and 
swelling and decreased range of motion with progressive 
weightbearing activities of both feet.  Subsequent X-rays of 
both feet revealed plantar calcaneal spurs, which may or may 
not be related to the veteran's symptoms.  There was no 
evidence of arthritic change.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

When an unlisted condition is encountered, the Rating 
Schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The veteran's service-connected residuals of a hairline 
fracture of the third metatarsal of the left foot are 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The Rating Schedule provides 
a 10 percent rating for moderate foot injuries and a 20 
percent rating for moderately severe foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  Diagnostic Code 
5284 is general in nature; the question of moderately severe 
or severe foot impairment includes consideration of all 
residuals of the foot injury, to include any pain or 
limitation of motion that may be present.  The Court has held 
that the provisions 38 C.F.R. §§ 4.40 and 4.45 are applicable 
to disabilities rated under Diagnostic Code 5284.  See 
Fenderson, 12 Vet. App. 119.

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that, in resolving all 
reasonable doubt in favor of the veteran, the assignment of 
an initial 10 percent disability rating for moderate foot 
injuries is warranted.  The Board finds that the veteran's 
left foot disability more nearly approximates a disability 
medically characterized as moderate in degree, but not 
moderately severe.  VA examinations in March 1998 and January 
2001 showed no obvious deformity, swelling, discoloration or 
increased warmth of the left foot.  Some tenderness was noted 
on palpation of the dorsum of the feet in March 1998 and the 
veteran had mild diffused tenderness of the mid- and forefoot 
in January 2001.  At both examinations, the veteran had 
unrestricted painless full range of motion of the toes of his 
feet.  At the March 1998 examination, the veteran was able to 
heel and toe walk but complained of pain on heel walking.  
The March 1998 examiner added that there was increased pain 
with use of the feet such as heel walking, stating that pain 
could further limit functional ability during flare-ups or 
with increased use.  Reflexes and sensation were intact in 
the lower extremities.  March 1998 X-rays of the feet were 
normal and January 2001 X-rays showed no arthritic changes.  

Medical evidence demonstrates the veteran's disorder is 
presently manifested by tenderness on palpation with no 
objective evidence of arthritis, edema, deformity, swelling, 
discoloration, increased warmth, or weightbearing 
abnormality.  Therefore, even considering pain and functional 
impairment, the left foot disability is not shown to be more 
than moderately disabling.  As the evidence is at least in 
relative equipoise, the Board finds that the initial rating 
assigned for the veteran's left foot disability is not 
appropriate, and a 10 percent rating is granted under 
Diagnostic Code 5284.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284; DeLuca, 8 Vet. App. at 204-7; Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).  There is no evidence, in the 
absence of arthritis, suggesting that his disability has been 
more severe than the extent contemplated in a 10 percent 
rating at any time during the period of this initial 
evaluation.  Thus, the preponderance of the evidence is 
against a higher or "staged" rating in excess of 10 percent 
for residuals of a hairline fracture of the third metatarsal 
of the left foot, as it does not show a moderately severe 
disability of the left foot. 

The statements presented by the veteran in connection with 
his claim have been considered, but the medical findings on 
examination are considered to be more reliable in terms of 
disability evaluation.

Statements and treatment records from private physicians have 
also been considered.  Although some refer to the presence of 
osteoarthritis and degenerative arthritis, no radiologic 
studies showing its location were provided.  Moreover, the 
records reveal treatment for foot disorders unrelated to the 
veteran's in-service trauma to the left, third metatarsal, 
such as, peripheral neuropathy, secondary to small vessel 
peripheral vascular disease with some overlying Reynaud's 
disorder, large infracalcaneal spurs with additional 
infracalcaneal exostosis, plantar fasciitis, bilateral 
neuromas of the second and third interspaces, bilateral 
metatarsus primus elevatus, mild hallux valgus with mild 
hallux limitus; and asymptomatic retrocalcaneal spurs with 
Haglund's deformities.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (in determining the severity of a service-
connected disability, VA must be able to distinguish the 
symptoms that are attributable to the service-connected 
condition, from those that are attributable to other 
conditions that are not service connected).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left foot disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2001); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left-foot disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

An initial rating of 10 percent for residuals of a hairline 
fracture of the third metatarsal of the left foot is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

